 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM SCHRODER,                                No. 2:16-CV-0239-MCE-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    GILL PETROLEUM, INC., et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. The

18   matter is set for a settlement conference before the undersigned in Sacramento, California, on

19   February 25, 2020, at 9:00 a.m.

20                  The parties are directed to each submit a confidential settlement conference

21   statement directly to chambers by February 18, 2020. These statements shall not be filed.

22   Counsel shall be accompanied in person by a person able to dispose of the case or be fully

23   authorized to settle the matter on any terms. See Local Rule 270(f)(1). Concurrent with their

24   settlement conference statement, the parties shall execute and file the attached Waiver of

25   Disqualification. If Waivers of Disqualification are not filed by the time provided, the settlement

26   conference will be re-set before a different Magistrate Judge.

27   ///

28   ///
                                                       1
 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.     The parties shall submit to chambers confidential settlement conference

 3   statements by February 18, 2020;

 4                 2.     Counsel and parties with settlement authority shall appear in person;

 5                 3.     Plaintiff’s request to appear by telephone stand-by (ECF No. 51) is denied;

 6   and

 7                 4.     The parties shall each file the attached Waiver of Disqualification by

 8   February 18, 2020.

 9

10
     Dated: February 11, 2020
11                                                       ____________________________________
12                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM SCHRODER,                                 No. 2:16-CV-0239-MCE-DMC
12                       Plaintiff,
13           v.
14    GILL PETROLEUM, INC., et al.,
15                       Defendants.
16

17
                                      WAIVER OF DISQUALIFICATION
18
                    Pursuant to Eastern District of California Local Rule 270(b), the parties to the
19   herein action affirmatively request that the assigned Magistrate Judge participate in the settlement
     conference and further, the parties waive any claim of disqualification to Judge Cota thereafter
20   hearing and determining matters in this case in accordance with 28 U.S.C. § 636(b)(1) and
     Eastern District of California Local Rule 302.
21

22
     DATED: ______________                         _________________________________________
23                                                 By: For Plaintiff(s)
24

25   DATED: ______________                         _________________________________________
                                                   By: For defendant(s)
26
27

28
                                                       3
